Exhibit 10.1

 



ELEVENTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Eleventh Amendment to Loan and Security Agreement is entered into as of
November 6, 2019 (the “Amendment”), by and among TELKONET, INC. (“Borrower”) and
HERITAGE BANK OF COMMERCE (“Bank”), and is effective as of September 30, 2019.

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of September 30, 2014 and as amended from time to time, including pursuant to
that certain First Amendment to Loan and Security Agreement dated as of February
17, 2016, that certain Second Amendment to Loan and Security Agreement dated as
of October 27, 2016, that certain Third Amendment to Loan and Security Agreement
dated as of January 25, 2017, that certain Fourth Amendment to Loan and Security
Agreement dated as of March 29, 2017, that certain Fifth Amendment to Loan and
Security Agreement dated as of August 29, 2017, that certain Sixth Amendment to
Loan and Security Agreement dated as of October 23, 2017, that certain Seventh
Amendment to Loan and Security Agreement dated as of February 2, 2018, that
certain Eighth Amendment to Loan and Security Agreement dated as of April 5,
2018, that certain Ninth Amendment to Loan and Security Agreement dated as of
November 7, 2018 and that certain Tenth Amendment to Loan and Security Agreement
dated as of January 29, 2019 (collectively, the “Agreement”).

 

AGREEMENT

 

NOW, THEREFORE, the parties agree as follows:

 



  1. The following definition set forth in Section 1.1 of the Agreement is
amended and restated in its entirety to read as follows:           “Revolving
Maturity Date” means September 30, 2021, subject to Bank’s annual review of
Borrower to occur on or around September 30, 2020, which results shall be
satisfactory to Bank.         2. Section 6.9 of the Agreement is amended and
restated in its entirety to read as follows:

 

    6.9 Financial Covenants.             (a)          Asset Coverage Ratio.
Borrowers shall maintain a minimum ratio of unrestricted cash maintained at Bank
plus all Eligible Accounts to all Obligations owing to Bank of at least 1.50 to
l .00, measured on a monthly basis.           (b)          Minimum Cash at Bank.
Borrowers shall maintain at least $2,000,000 in unrestricted cash in its
accounts maintained at Bank at all times, and also measured monthly.

 



  4. Exhibit D to the Agreement is replaced in its entirety with the Exhibit D
attached hereto.

 

 

 



 1 

 

 

 

5.             Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

 

6.             Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

7.            This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.

 

8.             As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 



    (a) the original signed Amendment, duly executed by Borrower;            
(b) corporate resolutions and incumbency certificate, duly executed by Borrower;
            (c) payment of the renewal facility fee of $10,000 that is due on
September 30, 2019 pursuant to Section 2.5(b) of the Agreement, plus all Bank
Expenses incurred through the date of this Amendment; and             (d) such
other documents, and completion of such other matters, as Bank may reasonably
deem necessary or appropriate.                          

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

 

 



 2 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

 

 

 

 

 



  TELKONET, INC.                 By:      /s/ Richard E. Mushrush     Name:
Richard E. Mushrush     Title:   CFO                 HERITAGE BANK OF COMMERCE  
              By:      /s/ Karla Schrader     Name: Karla Schrader     Title:
  VP  

 

 

 



 3 

 

 

EXHIBIT D

COMPLIANCE CERTIFICATE

 



TO: HERITAGE BANK OF COMMERCE FROM: TELKONET, INC.

 

The undersigned authorized officer of Telkonet, Inc., on behalf of all
Borrowers, hereby certifies that in accordance with the terms and conditions of
the Loan and Security Agreement between Borrower and Bank (the “Agreement”), (i)
Borrower is in complete compliance for the period ending with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant Required Complies Borrower prepared financial statements
Quarterly within 45 days Yes No Compliance Certificate Quarterly within 45 days
Yes No Wells Fargo bank statements Monthly within 15 days Yes No A/R & A/P
Agings Within 5 days of 15th and last day of each month Yes No Customer deposit
listing Within 5 days of 15th and last day of each month Yes No Borrowing base
certificate Within 5 days of 15th and last day of each month Yes No Inventory
report Monthly within 15 days Yes No Offsite Inventory listing Monthly within 15
days Yes No Deferred revenue schedule Quarterly within 15 days Yes No Annual
financial statements (CPA Audited) FYE within 120 days Yes No Annual financial
projections and budget Annual within 30 days before FYE Yes No Federal Tax
Returns Annual, within 15 days of filing Yes No 10K and 10Q (as applicable) Yes
No A/R Audit Initial and semi-annual Yes No IP Notices As required under Section
6.10 Yes No

 

Financial Covenant Required Actual Complies Minimum Asset Coverage Ratio
(Monthly) 1.50 : 1.00 ____: 1.00 Yes No Minimum Unrestricted Cash at Bank at all
times ≥ $2,000,000 $_______________ Yes No

 



Comments Regarding Exceptions: See Attached.     BANK USE ONLY          
  Received by: _________________________________________ Sincerely,   AUTHORIZED
SIGNER             Date: _______________________________________________        
    Verified: ____________________________________________ SIGNATURE  
AUTHORIZED SIGNER             Date:
_______________________________________________ TITLE           Compliance
Status                                                 Yes        No         
DATE    

 



 

 

 